Effie Richardson brought this action originally in the Lucas Common Pleas against the New York Life Insurance Company to recover upon an insurance, policy issued to Irving G. Richardson upon his life in favor of Effie Richardson.
The policy provided that a certain sum was to be payable in case the insured was killed by accident. The Insurance Company alleges suicide and the beneficiary maintains death by accident. There is no specific proof of either accident or suicide and therefore the importance of proof is paramount.
It appears that on July 4, 1924, the decedent acted strangely and ¡had some controversy with his wife and that later he went into a room, pulled the blinds, and in a few minutes a shot was heard. The decedent was found lying crosswise on a bed and a shotgun was lieing across the left leg of the deceased whose left hand was upon the barrel of the bun. The entire back of the deceased’s head was blown off, the shot having entered back of the right ear.
The Common Pleas rendered judgment on a verdict in favor of Effie Richardson which judgment was affirmed by the Appeals. The Company in the Supreme Court contends:
1. That the court erred in refusing to allow counsel for the Company to ask Effie Richardson why she became frightened.
2. That the court erred in refusing counsel to allow counsel for the plaintiff to ask a witness if Effie Richardson had requested to testify that death was caused by accident.
3. That the court erred in refusing to charge that Richardson must show by a preponderance of- the evidence that the death was not a suicide.
4. That the court erred in charging that the law.presumes that everyone does what he should do and does nothing that he should not do, and so here the presumption of law is that the insured did not destroy himself.